

EXHIBIT 10.18


FIRST ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT


THIS FIRST ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT (“Addendum”) is entered
into effective as of September 30, 2008, by and between JMC MARKETING, LTD, an
Ohio limited liability company (“Company”), and OHIO LEGACY BANK, N.A., national
bank organized under the federal laws of the United States (“Bank”) with
reference to the following facts:


WHEREAS, Company and Bank entered into a certain Administrative Services
Agreement on April 28, 2008 (“Underlying Agreement”).


WHEREAS, the initial term of the Underlying Agreement was scheduled to terminate
on September 30, 2008.


WHEREAS, Bank will agree to extend the Underlying Agreement on a month-to-month
basis on the terms set forth in this Addendum.


NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


1. Incorporation of Recitals. The above recitals contained in the “WHEREAS”
clauses are hereby incorporated and made a part of this Addendum as if fully
rewritten herein.


2. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meaning given them in the Underlying Agreement.


3. Term. The term of the Underling Agreement shall be extended on a
month-to-month basis up to and including March 31, 2009 (“Extended Term”), at
which time the Underlying Agreement shall terminate. During the Extended Term,
the Underlying Agreement may be terminated either party as of the last day of
any month upon at least thirty days prior written notice.


4. Regulatory Compliance. Prior to funding any Mortgage Loan, Company shall
deliver to Bank such documents or other things as may be reasonably requested by
Bank as may be required to demonstrate compliance with all laws and regulations
applicable to such Mortgage Loan.


5. Customer Information. In addition to the confidentiality provisions in the
Underlying Agreement, Company acknowledges and agrees that all customer
information obtained in connection with any Mortgage Loan is the property of
Bank and shall be returned to Bank upon termination of the Underlying Agreement
as provided herein. Company agrees to assist Bank following the termination of
the Underlying Agreement in the retrieval of all Confidential Information
including without limitation all information entered or otherwise stored in
Ellie May’s Encompass software in connection with any Mortgage Loans.


6. Monthly Minimum. Section 5 of the Underlying Agreement shall be modified by
reducing the Monthly Minimum from “$10,000 per month” to “$0 per month.”


7. Indemnification. Company agrees to indemnify, defend, and hold Bank harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries, and deficiencies, including
interest, penalties, and reasonable attorneys’ fees (“Losses”) that Bank shall
incur or suffer which arise from, result from, or relate to the operation or
termination of the Underlying Agreement or this Addendum, including without
limitation any Losses resulting from the termination of the employment of the
OLB Secondary Marketing Division Employees. Company shall promptly pay Bank an
amount equal to any such Losses upon demand.


--------------------------------------------------------------------------------



EXHIBIT 10.18 (continued)


8. Set-off. Bank shall be entitled to set-off against any amount due from Bank
to Company under the Underlying Agreement or this Addendum, the amount of any
Losses that Bank shall incur or suffer which arise from, result from, or relate
to the operation or termination of the Underlying Agreement or this Addendum,
including without limitation any Losses resulting from the termination of the
employment of the OLB Secondary Marketing Division Employees.


9. Mutual Cooperation. The parties agree to continue to operate in good faith
compliance with the Underlying Agreement, consistent with past practice, so as
to facilitate the orderly termination of the Underlying Agreement and to take
such other reasonable action as may be necessary to carry into effect the intent
of this Addendum. All notices to third parties, OLB Secondary Marketing Division
Employees, and all other publicity concerning the termination of the Underlying
Agreement shall be jointly planned and coordinated by and between Company and
Bank, and their respective legal counsel.


10. Supersession of Inconsistent Provisions; Ratification. This Addendum shall
supersede the provisions of the Underlying Agreement to the extent those
provisions are inconsistent with the provisions of this Addendum. In all other
respects, the Underlying Agreement is hereby ratified in full.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.



 
OHIO LEGACY BANK, N.A.
         
By:
 /s/ D. Michael Kramer
 
D. Michael Kramer, President and
 
Chief Executive Officer
         
JMC MARKETING. LTD.
         
By:
 /s/ James A. Hinkle
 
James A. Hinkle, President and
 
Chief Executive Officer

 

--------------------------------------------------------------------------------

